         Case 8-19-76260-ast         Doc 170        Filed 10/16/19        Entered 10/16/19 10:08:29




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260-ast
                                                          )     Case No. 19-76263-ast
In re:                                                    )     Case No. 19-76267-ast
                                                          )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269-ast
                                                          )     Case No. 19-76270-ast
                          Debtors.1                       )     Case No. 19-76271-ast
                                                          )     Case No. 19-76272-ast
                                                          )
                                                          )     (Jointly Administered)
                                                          )

    ORDER VACATING ORDER AT DOCKET ITEM 116 AND APPOINTMENT AT
                         DOCKET ITEM 122

          The Court entered an Order on October 3, 2019 (the “October 3 Order”) [dkt item

116], directing the United States Trustee to appoint a patient care ombudsman for Debtor

Absolut Facilities Management, LLC, case no. 19-76260-ast (“Debtor AFM”). The U.S.

Trustee entered the notice of the U.S. Trustee’s Appointment of Patient Care Ombudsman

on October 4, 2019 (the “October 4 Notice”) for Debtor AFM. [dkt item 122].

          The October 3 Order was erroneously entered as to Debtor AFM only; now therefore it is

          ORDERED, that the October 3 Order is hereby vacated as to Debtor AFM only; and it is

further

          ORDERED, that the October 4 Notice is hereby vacated as to Debtor AFM only; and it is

further



1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
      Case 8-19-76260-ast            Doc 170          Filed 10/16/19   Entered 10/16/19 10:08:29




        ORDERED, that the Clerk of Court shall serve this Order on the Debtor, the United States

Trustee, and all creditors and parties in interest.




                                                                       ____________________________
 Dated: October 16, 2019                                                        Alan S. Trust
        Central Islip, New York                                        United States Bankruptcy Judge

                                                         2
